FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                          July 18, 2017
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
DELMART E.J.M. VREELAND, II,

      Plaintiff - Appellant,

v.                                                         No. 16-1437
                                              (D.C. No. 1:15-CV-01295-PAB-KMT)
INVESTIGATOR RICHARD WREN,                                  (D. Colo.)
Office of the Inspector General, CDOC;
INVESTIGATOR SANCHEZ, Office of
the Inspector General, CDOC;
SERGEANT J. HANSEN, Fremont
Correctional Facility, CDOC; PROPERTY
OFFICER MCCLEAN, Fremont
Correctional Facility, CDOC; OFFICER
BUSTAMANTE, Fremont Correctional
Facility, CDOC; GARY CASSIO, CDOC;
SUPERVISOR OR DIRECTOR OF THE
COLORADO DEPARTMENT OF
CORRECTIONS INMATE CANTEEN
SERVICES OR INDUSTRIES; UNION
SUPPLY MEDIA/UNION SUPPLY
GROUP BOARD OF DIRECTORS AND
SHAREHOLDERS, Rancho Dominguez,
California,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before MATHESON, McKAY, and MORITZ, Circuit Judges.
                 _________________________________

      Delmart E.J.M. Vreeland, II, a Colorado state prisoner proceeding pro se,

appeals the district court’s order dismissing his 42 U.S.C. § 1983 action and state law

claims under Fed. R. Civ. P. 12(b)(6). Exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm.

                                  BACKGROUND

      Vreeland purchased an electronic tablet through a company under contract

with the Colorado Department of Corrections (CDOC). Vreeland complains that the

tablet was not of the quality advertised and expected. Even so, he relied on it heavily

to store legal materials from the many lawsuits he has filed in state and federal

courts, though he maintained paper copies of those documents at his home too.

Vreeland claims that prison officials confiscated the tablet and other property from

him while he was an inmate at the Fremont Correctional Facility, causing a host of

problems. He filed grievances within the prison system, which were denied, so he

ultimately filed this § 1983 action. He alleges that numerous employees of the

CDOC violated his constitutional rights, as well as state law, by seizing the tablet and

other property. He also alleges that the company that sold the tablet falsely

advertised the product.

      The district court whittled down the claims in Vreeland’s initial complaint via

a series of orders. During its initial review under 28 U.S.C. § 1915A and

D.C.COLO.LCivR 8.1(b)(2) and (3), the court dismissed his due process claims for


                                           2
loss of personal property and unlawful segregation as legally frivolous and ordered

him to amend the complaint to correct serious deficiencies in the remaining claims.

Vreeland next submitted a proposed amended complaint, together with a motion to

exceed the 30-page limit and attach a series of exhibits. The court denied his motions

and again directed him to submit an amended complaint that complies with the

Federal Rules of Civil Procedure and local rules. That brings us to the amended

complaint dated October 1, 2015, which includes a long list of federal and state

claims against seven CDOC employees.1

      Vreeland’s primary § 1983 claim is for a violation of his access to the courts.

He contends the seizure of the tablet impeded him from pursuing existing lawsuits

and from filing new ones before the statutes of limitation expired; he also says

CDOC employees hindered court access when they shared the contents of his tablet

(including privileged attorney-client communications) with defendants in other civil

cases, giving them an unfair advantage. In addition, Vreeland asserts a violation of

his First Amendment rights because the seizure was in retaliation for the filing of

lawsuits. And he asserts a violation of his Fourth and Sixth Amendment rights

because the seizure was illegal, interfered with privileged attorney-client

communications, and infringed on his privacy rights. Finally, he sues for false

advertising in violation of 15 U.S.C. § 1125(a)(1)(B) of the Lanham Act.




      1
        Because the identity of the various actors in this case does not affect the legal
analysis, we do not pinpoint which defendants are associated with which claims.
                                            3
      For his state law claims, Vreeland alleges loss and destruction of private

property, conversion, violation of ex post facto laws, due process violations,

copyright and trademark infringement with respect to the tablet’s contents, and false

advertising in violation of the Colorado Consumer Protection Act. He seeks the

return of the tablet, hundreds of thousands of dollars in compensatory damages, and

millions of dollars in punitive damages.

      The district court reviewed the amended complaint for frivolousness as well,

per § 1915A. It dismissed the Fourth and Sixth Amendment, ex post facto, copyright

and trademark infringement, and due process claims as legally frivolous. It also

dismissed as legally frivolous the portion of the access to courts claim alleging that

CDOC officials provided the tablet’s contents to defendants in other civil cases. The

remaining claims were assigned to a different district judge and magistrate judge.

      After this reassignment, the CDOC employees filed a Rule 12(b)(6) motion to

dismiss all claims. They attacked the substance of the claims and also asserted

immunity under the Eleventh Amendment, the qualified immunity doctrine, and the

Colorado Governmental Immunity Act, as appropriate for each claim. During the

same time period, the district court ordered Vreeland to show cause why his claims

against the remaining two defendants (CDOC’s canteen director and the tablet

manufacturer) should not be dismissed for failure to effectuate proper service under

Fed. R. Civ. P. 4(m).

        The magistrate judge recommended a grant of the Rule 12(b)(6) motion to

dismiss, as well as dismissal of the claims against the two unserved defendants. She

                                           4
also dismissed the official-capacity claims against the CDOC employees for lack of

subject matter jurisdiction based on Eleventh Amendment sovereign immunity

principles. Vreeland filed objections to that Report and Recommendation (R&R), but

the district court accepted much of the R&R and dismissed the case in its entirety.

       Vreeland now appeals the dismissal and a few of the district court’s earlier

rulings—namely (1) the repeat directives to submit an amended complaint to cure

deficiencies; (2) the frivolousness determination for the due process, Fourth

Amendment, Sixth Amendment, ex post facto, copyright and trademark infringement,

and due process claims, as well as part of the access to courts claim; and (3) the

denial of his motion to exceed page limitations for his amended complaint.

                                         ANALYSIS

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)); see also Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir.

2012) (“A plaintiff must nudge his claims across the line from conceivable to

plausible in order to survive a motion to dismiss.” (alteration and internal quotation

marks omitted)).

       Applying this standard, the district court concluded that six of Vreeland’s claims

fail to state a plausible claim, while the remaining five claims are legally frivolous. We

review the resulting Rule 12(b)(6) dismissal de novo. SEC v. Shields, 744 F.3d 633, 640



                                               5
(10th Cir. 2014). “Because [Vreeland] proceeds pro se, we construe his pleadings

liberally.” Ledbetter v. City of Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003).

      The magistrate judge and the district judge parsed through each of Vreeland’s

claims and painstakingly considered and rejected his legal arguments, while

appropriately accounting for his pro se status. The district court accepted most of the

magistrate judge’s recommendation on the federal claims and dismissed them with

prejudice. Within the framework of Vreeland’s objections to the R&R, the district

court went through each of the cases referenced in the access to courts claim and

concluded he did not demonstrate that the seizure of the tablet prevented him from

filing complaints in other matters or effectively litigating existing matters. It also

explained why Vreeland did not prove that the seizure and the CDOC employees’

purported review of privileged communications helped any defendant gain an unfair

advantage in other pending cases. Last, the district court discussed in detail the

many ways in which Vreeland failed to support the remaining federal claims.

      The district court did not base its dismissal on immunity grounds. The

magistrate judge determined that the CDOC employees were entitled to qualified

immunity because of Vreeland’s failure to state a claim for a constitutional violation,

but the district court did not consider this part of the R&R. Nor did the district court

discuss or adopt the recommendation that the state law claims be dismissed with

prejudice under the CGIA (except for the false advertising claim, which should be

dismissed for lack of diversity jurisdiction). Instead, the district court concluded the

state law claims do not meet the diversity jurisdictional threshold, declined to

                                            6
exercise supplemental jurisdiction over them, and dismissed them without prejudice.

And with the state law false advertising claim no longer in play, the district court

found it was unnecessary to serve the tablet manufacturer.

      We discern no error in the Rule 12(b)(6) dismissal. Vreeland does not advance

any meritorious arguments on appeal to counter the district court’s findings or its

earlier rulings directing him to submit an amended complaint that complies with the

Federal Rules of Civil Procedure and local rules. Consequently, we affirm for the

reasons stated in the district court’s thorough and well-reasoned order dated

September 26, 2016.

      But we also agree with the magistrate judge’s determination that Vreeland’s

federal and state claims should be dismissed with prejudice based on qualified

immunity and the CGIA, respectively. When a public official invokes qualified

immunity, a court must grant immunity if the plaintiff fails to establish the violation

of a constitutional right and show this right was clearly established at the time of the

alleged misconduct. Leverington v. City of Colo. Springs, 643 F.3d 719, 732

(10th Cir. 2011). As discussed above, there was no constitutional violation here.

And the CGIA insulates the CDOC employees from liability for the state law claims

because Vreeland has neither sufficiently alleged nor established that their behavior

was willful and wanton. See Colo. Rev. Stat. § 24-10-118(2)(a). We therefore affirm

on immunity grounds as well. See GF Gaming Corp. v. City of Black Hawk, Colo.,

405 F.3d 876, 882 (10th Cir. 2005) (“This court can affirm the district court’s

dismissal on any ground sufficiently supported by the record.”).

                                            7
                                   CONCLUSION

      The district court gave Mr. Vreeland several opportunities to amend his

complaint, but each version continued to be plagued with deficiencies. We agree

with the district court’s determination that those deficiencies warrant dismissal of his

amended complaint under Rule 12(b)(6), and we affirm.


                                           Entered for the Court


                                           Nancy L. Moritz
                                           Circuit Judge




                                           8